DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment on the “Information Disclosure Statement”
The document that is labeled as an Information Disclosure Statement (IDS) does not appear to be an IDS because it does not include a reference to any patent or non-patent publications. It only contains a duplication of language that is already present in the specification. The IDS has been lined through because there were no references consider. See 37 CFR 1.98 and MPEP 2920.05 for more information about the content of an IDS. 
Objection to the Reproductions
The reproductions are objected to for failing to fully disclose the industrial design because of the following inconsistencies:
There is a dark black triangular feature, marked below with an arrow, that is present on the bottom point of the rhomboid in Fig. 1.2 that is not present in Fig. 1.1.  Correction is required to remove the black triangular feature from Fig. 1.2 so the bottom of the rhomboid is consistent in appearance with Fig. 1.1.


    PNG
    media_image1.png
    265
    244
    media_image1.png
    Greyscale


There is an area in the bottom tip of the wing in 1.1, marked with arrows below, which has some splotchy discoloration and disrupted lines. This appears to be a drafting error because it is not present in Fig. 1.2.  Correction is required to amend the wing tip in Fig. 1.1 to correct the drafting error and make it correspond in appearance to the wing in 1.2.

    PNG
    media_image2.png
    742
    1131
    media_image2.png
    Greyscale

 See 37 CFR 1.1026 and Rule 9 of the Common Regulations Under the 1999 Act and the 1960 Act of the Hague Agreement.
Replacement Reproductions
Corrected reproductions are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a reproduction sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that reproduction sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Objection to the Title
The title is objectionable because it includes parenthesis and appears to be directed to two different articles of manufacture. Parenthesis in a title would not print on an issued U.S. patent. The title of a design being claimed must correspond to the name of the article in which the design is embodied or applied to. See MPEP § 1503.01 and 37 CFR 1.1067. For clarity and to ensure the scope of the claim is clear, the title should be amended throughout the application, original oath or declaration excepted, to read: 
--Brooch--
Objection to the Specification
The paragraph following the description for 1.2 which begins “The brooch is….” and ends with “…small gemstones.” in the description of the reproductions is extraneous information describing what is shown in the reproductions, which adds no new information to the understanding of the claimed design.  Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the reproductions is its own best description. See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). Further, the description could act to broaden the scope of the claim to because it suggests embodiments not present in the reproductions. See MPEP 1503.01, subsection II.
The above noted language should be been deleted in its entirety.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) ll.
Claim Rejection - 35 U.S.C. § 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The appearance and scope of the claim is uncertain due the following reason, which renders the claim non-enabled and indefinite under 35 USC § 112, paragraphs (a) and (b):
There is a noticeably striped gradient on the surface of the bird body and wing in 1.2, marked "1" below, that doesn't correspond in appearance to 1.1.  It is unclear if this is due to poor reproduction quality or if one of the appearances show correctly represents the claimed design.
The surface of rest of the brooch and the bird tail is a much darker grey tone in 1.2 than in 1.1. This noted "2" below.  It is unclear if this is due to poor reproduction quality or if one of the appearances show correctly represents the claimed design.

    PNG
    media_image3.png
    485
    1419
    media_image3.png
    Greyscale


The facets of the gemstones on the rhomboid are unclear due to extremely poor reproduction quality. The gemstones lack sufficient contrast and are too blurry to understand without conjecture.

Replacement Reproductions
In any attempt to submit a new reproduction, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each reproduction
 sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and (b) as set forth above.

Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Notes on Correspondence 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patents/apply/forms, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
uspto.gov/patents/apply
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2922